   Case: 4:21-cv-00903-AGF Doc. #: 8 Filed: 08/13/21 Page: 1 of 1 PageID #: 53




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 IRVING BERRY,                                       )
                                                     )
                 Plaintiff,                          )
                                                     )
          v.                                         )         No. 4:21-CV-903 AGF
                                                     )
 STEVE PFISTER, et al.,                              )
                                                     )
                 Defendants.                         )

                                  MEMORANDUM AND ORDER

        Before the Court is plaintiff’s motion for extension of time to submit the $402 filing fee in this

action. For good cause shown, plaintiff’s motion will be granted.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion for extension of time to pay the $402

filing fee [ECF No. #7] is GRANTED.

        IT IS FURTHER ORDERED that plaintiff must either pay the $402 filing fee or submit a

motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.

        IT IS FURTHER ORDERED that if plaintiff files a motion to proceed in forma pauperis, he

must also file a certified copy of his prison account statement for the six-month period preceding the

filing of the complaint.

        IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court will

dismiss this action without prejudice. If the case is dismissed for non-compliance with this Order, the

dismissal will not count as a “strike” under 28 U.S.C. § 1915(g).

        Dated this13th day of August, 2021.




                                                    AUDREY G. FLEISSIG
                                                    UNITED STATES DISTRICT JUDGE
